Name: Commission Regulation (EEC) No 1955/88 of 29 June 1988 laying down rules for the application of Council Regulation (EEC) No 4028/86 as regards joint ventures in the fisheries sector
 Type: Regulation
 Subject Matter: cooperation policy;  documentation;  fisheries;  legal form of organisations
 Date Published: nan

 4 . 7 . 88 Official Journal of the European Communities No L 171 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1955 / 88 of 29 June 1988 laying down rules for the application of Council Regulation (EEC) No 4028 / 86 as regards joint ventures in the fisheries sector THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for the Fishing Industry , HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 4028 / 86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector ( J ), and in particular Articles 20 (4 ) and 21 (4 ) thereof, TITLE I Applications for cooperation premiums Whereas applications for Community financial assistance must contain information enabling the Commission to take a decision thereon and must be submitted in standardized form ; Whereas payment applications to the Commission by the Member State(s ) concerned must contain certain information permitting verification that the expenditure meets the requirements of Regulation (EEC) No 4028 / 86 ; Article 1 1 . Joint venture projects referred to in Article 19 ( 1 ) of Regulation (EEC) No 4028 / 86 submitted to the Commission through the Member State(s ) concerned must contain the particulars specified in Annex I to this Regulation and must be presented in the form shown in that Annex . 2 . The projects referred to in paragraph 1 shall be submitted to the Commission in duplicate . Only one copy of supporting documents and documents other than the forms of the type shown in Annex I need be submitted . 3 . Projects shall be recorded by the Commission on the day on which it receives them. Whereas the purpose of aiding joint ventures is to stimulate initiatives of this type throughout the Community fishing industry ; whereas it is therefore essential that Member States be informed of the results obtained by joint ventures ; Whereas , in order that proper checks may be made , Member States must keep at the Commission's disposal , for three years following the final payment , the documents on which the aid calculations were based ; Article 2 For the purposes of this Regulation ,  the 'last port of fitting our' means the port in which the vessel finishes taking on gear and supplies and brings its crew up to strength ,0 ) OJ No L 376 , 31 . 12 . 1986 , p. 7 . No L 171 / 2 Official Journal of the European Communities 4 . 7 . 88 2 . Where a project stretches over two or more periods of three consecutive months , payment of the cooperation premium for each period shall be made only after the Commission has examined the periodic report(s ) drawn up in accordance with Annex II . Should the Commission consider that the joint venture no longer meets the requirements of Regulation (EEC) No 4028 / 86 it may decide to discontinue the premium for the following period(s). 3 . Such a decision shall be notified to the applicants and to the Member State(s ) concerned .  the 'commencement of fishing operations' means the day on which the vessel concerned or the first vessel of the fleet leaves the last port of fitting out ,  the 'completion of fishing operations' means the day on which the vessel concerned or the last vessel of the fleet returns to the last port of landing, provided that no activities other than those for which the joint venture was set up have occurred in the mean time ,  'duration of fishing operations', means the period between the beginning and the end of fishing operations . Article 6 1 . If the final period of a project lasting for more than one three-month period is less than three months , the cooperation premium for that period shall be proportionate to the number of days of activity of the vessel involved . 2 . If a project provides for the use of a number of vessels , the quarterly periods will be calculated from the start of operations of the first vessel . Payment requests for each quarterly period will relate to vessels having worked for the whole period and those having worked for a part of that period . In the latter case , the premium will be calculated pro rata to the number of days in activity . Article 3 1 . To qualify for a cooperation premium , the fishing operations planned under the joint venture must not commence until the project referred to in Article 1 has been recorded as received . 2 . The premium referred to in Article 20 (1 ) of Regulation (EEC) No 4028 / 86 shall be granted solely in respect of the duration of the fishing operations of the vessel or of each of the vessels involved in the joint venture . Such fishing operations must have a minimum duration of three consecutive months and the period of inactivity of the vessel(s ) in question must not exceed 27 days per quarter , except in proven cases of force majeure. TITLE III Final report on activities TITLE II Rules applying to payment Article 7 1 . A final report on activities must reach the Commission within two months of the completion of fishing operations . 2 . The final report on activities must contain the pariculars specified in Annex III and be presented in the form shown in that Annex . Article 4 1 . Applications for payment shall be made to the Commission through the Member State(s ) concerned . They must contain the particulars specified in Annex II and be presented in the form shown in that Annex . 2 . The Member State(s ) concerned shall certify that the information contained in the applications referred to in paragraph 1 is accurate . TITLE IV General and final provisions Article 5 1 . The cooperation premium shall be paid at the end of each three-month period . Applications for payment must reach the Commission within 45 days of the end of the period , except for the final application , which must arrive within two months of completion of the fishing operations and be accompanied by the final report on activities within the meaning of Title III . Article 8 In accordance with Article 46 ( 1 ) of Regulation (EEC) No 4028 / 86 , Member States shall specify in particular the No L 171 / 34 . 7 . 88 Official Journal of the European Communities criteria that they apply for the selection of projects and for the granting of their financial contribution , and their procedures for checking the applicants for the premium. documents , or certified copies thereof, used for calculation of the aid provided for in Regulation (EEC) No 4028 / 86 , together with the complete files on the applicants . Article 9 Member States shall keep at the Commission's disposal , for a period of three years following the final payment , all Article 10 This Regulation shall enter into force on 4 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission class="page"> Official Journal of the European Communities No L 171 / 54 . 7 . 88 ANNEX I Member State : Date of recorded receipt at Commission: Project No : (To be completed by the Commission ) OFFICIAL FORM (To be completed by Member State in duplicate ) In respect of the joint venture project submitted by ( 1 ) : ( address ) .... the . (name of competent authority ) hereby certifies that : 1 . The Member State approves the project . 2 . The project relates to a joint venture  established by a contractual agreement months from to  scheduled to operate for between the following Community shipowner(s ): Name / business name : Name / business name : No L 171 / 6 Official Journal of the European Communities 4 . 7 . 88 and the following natural / legal person(s ) Name/ business name and nationality ( 2 ): Name / business name and nationality ( 2 ): with a view to the joint catching 3processing marketing of the fishery resources of the following third country / countries : 3 . The joint venture project involves : ( 4 ) vessel(s ) registered at a port located in the Community and flying the flag of a Member State ,  representing a total of gross registered tonnes and operating for months , i.e periods of three months . 4 . The project is submitted to the Commission with a view to qualifying for a cooperation premium of a total amount of: ECU i.e. 40 ECU per gross registered tonne per three-month period . 5 . The national financial contribution ( 5 ) will be granted by the following authorities :  name of central authority :  name of regional / local authority : the total amount being: ECU and states that : 6 . The national financial contribution ( 5 ) will if necessary be adjusted so that the amount actually paid falls within the limits set in Article 20 (2 ) of Council Regulation (EEC) No 4028 / 86 ( 6 ) 7 . The cooperation premium will be paid through the bank named at 1.3 of the aid application . 4 . 7 . 88 Official Journal of the European Communities No L 171 / 7 8 . The public authority / organization responsible for transmission of supporting documents is : Contact department : Telephone number : Responsible official : .. Telex : Date : . Signature : Stamp (') Give the name or business name of the European shipowner with final responsibility for the cost of the project . ( 2 ) State the nationality of the natural / legal person(s). ( 3 ) Delete as appropriate . ( 4 ) Insert the number of vessels . ( s ) 'National financial contribution' includes all financial assistance granted from government funds or those of other public bodies . ( 6 ) OJ No L 376 , 31 . 12 . 1986 , p. 7 . class="page"> 4 . 7 . 88 Official Journal of the European Communities No L 171 / 9 JOINT VENTURE PROJECT Member State : Date of recorded receipt at Commission : Project No : (To be completd by the Commission ) APPLICATION FOR COMMUNITY AID (To be completed in duplicate , typewritten or in block capitals , for each project ) Project for a joint venture between the following Community shipowner(s ):  Name/ business name :  Name/ business name: and the following natural / legal person(s ):  Name / business name and nationality :  Name/ business name and nationality : with a view to the joint catching processing marketing (*) of the fishery resources of the following third country / countries ( 2 ):  by vessel(s ) of gross registered tonnes registered at a Community port and flying the flag of a Community country  to commence operations ( 3 ) on r ;- No L 171 / 10 Official Journal of the European Communities 4 . 7 . 88  The undersigned certifies / certify that the information provided below is accurate and undertake(s ) to provide at the request of the Commission any further information that it may require for its assessment of the project's eligibility for an incentive premium .  The undersigned declare(s ) that he / they has / have taken note of Council Regulation (EEC ) No 4028 / 86 ( 5 ) and Commission Regulation (EEC) No 1955 / 88 ( 6 ) and undertake(s ) to comply with all relevant provisions thereof. Done on at Name and signature of the applicants ) (') Delete as appropriate . ( 2 ) Specify the ICES or NAFO divisions . For other maritime areas give the names used by the competent national and / or international authorities . If several zones are involved , indicate the full extent of the area on a nautical chart enclosed with the application . ( 3 ) Enter the date of commencement of fishing operations within the meaning of Regulation (EEC ) No 1955 / 88 . ( 4 ) Very important : the date on which the Commission receives the application and which is shown in the acknowledgement sent to the applicant and to the Member State , constitutes a reference date for the eligibility of the project . ( s ) OJ No L 376 , 31 . 12 . 1986 , p. 7 . ( 6 ) OJ No L 171 , 4 . 7 . 1988 , p. 1 . 4 . 7 . 88 Official Journal of the European Communities No L 171 / 11 1 . PARTICULARS OF APPLICANT S 0 ) 1.1 . Applicant ( 2 )  Name or business name :  Street and number or post office box ( 3 ):  Postal code and locality :  Telephone No : Telex :  Main activity of applicant :  Legal form :  Date of establishment ( companies only ): 1 . 2 . Producers' organization , cooperative or other body representing applicant ( 4 )  Business name:  Street and number or post office box :  Postal code and locality :  Telephone No : Telex :  Contact official :  Legal form : [. 3 . Applicant's bank or other agency through which payments may be made  Name or business name : Branch or subsidiary office : Street and number or post office box : Postal code and locality : Applicant's account number ( 5 ): 1.4 . Has the applicant or any of the applicants already received Community aid for a joint venture? YES NO If yes , give the name of the applicant and the number and year of the project as shown on the decision granting aid . Project No : ... Project No : ... (under Regulation : (under Regulation : (') If additional information or supporting documents are enclosed , tick the box next to the heading , enter the heading number on the document and enclose the documents in heading order . ( 2 ) The applicant is the Community shipowner with ultimate financial responsibility for the project . If there is more than one applicant , enter all surnames and first names in decreasing order of responsibility . ( 3 ) (Very important ) Give one address only , even if there is more than one applicant . ( 4 ) If the applicant deems it necessary to name a representative , the latter shall be held to be empowered to receive and convey communications in connection with the examination of the project . ( 5 ) (Very important ) If there are a number of applicants , give the number of a single account opened in their names . No L 171 / 12 Official Journal of the European Communities 4 . 7 . 88 2 . PARTICULARS OF JOINT VENTURE  IMPORTANT  Applicant(s) is / are reminded that , for a joint venture to benefit from a cooperation premium within the meaning of Regulation (EEC ) No 4028 / 86 , the venture should , in particular :  relate to fishing by vessel(s ) technically suited to the fishing operations envisaged , flying a Community flag and registered in a Community port and , if when appropriate , the processing and / or marketing of species should principally occur in waters under the control or sovereignty of a third country which maintains fishing relations with the Community ,  allow for the supply of know-how or the transfer of technology within the context of fishing operations ,  envisage supplying Community markets ,  be based on a contractual agreement which has a time limit . 2 . 1 . Legal aspects  Enclose a copy of the contract between the parties and attach an outline of the legal terms and conditions .  If the contract has not been signed , 1 . enclose a copy of the letter(s ) of intent and / or the agreement to set up the venture , 2 . describe as exactly as possible the legal terms and conditions envisaged , 3 . where Community aid has been granted , please send within 30 days of receipt of the notification of the decision of the Commission , a copy of the contract binding the parties . 2 . 2 . Technical and commercial aspects  In addition to giving the information requested on the following pages , briefly describe the scope of the operations to be undertaken by the joint venture .  Draw up and annex a copy of the operating accounts and the profit and loss account for the period in question .  Enclose a copy of any feasibility study carried out . No L 171 / 134 . 7 . 88 Official Journal of the European Communities 3 . PARTICULARS OF OPERATIONS 3.1 . Operation( s ) planned YES NO The following operations are to be undertaken by the joint venture :  fishing :  handling on board :  processing of catches taken by the vessel(s ) fitted out by the joint venture :  processing of catches taken by vessel(s ) other than those fitted out by the joint venture :  marketing of catches taken or products processed within the framework of the joint venture :  marketing of catches taken or products processed outside the framework of the joint venture: Remarks : 3.2 . 3.2.1 . Fishing zones Geographical definition Enter the code for the main zone of activity ( J ) and enclose a copy of the nautical chart covering the zone , if necessary suitably marked : I I Note : The Commission grants aid towards joint-venture projects only if they relate to the joint exploitation of fishery resources in waters off one or more non-member countries with which the Community has fishery relations . 3.2.2 . Access to fishing zone(s)- Important : Describe the position as regards access to the fishing zone(s ), taking account of the requirements of Regulation (EEC) No 4028 / 86 , and in particular Articles 18 and 19 thereof. (') Specify the ICES or NAFO divisions . For other areas give the name used by the competent national and / or international authorities . No L 171 / 14 Official Journal of the European Communities 4 . 7 . 88 If fishing authorizations are required for operations under the joint venture the present applicant(s ) NOYES  certifies / certify that these authorizations have been issued , enclose(s ) herewith copies of the supporting documents (*)  certifies / certify that these authorizations will be issued , enclose(s ) herewith copies of the supporting documents and undertake(s ) to furnish with the first payment request , a copy of the legal authorizations ( 1 ) 3.3 . Fishing operations Forecast fishing plan Please complete the table below , allowing one column per vessel . 3.3.1 . Ship's name: Registration No: Tonnage (grt): Departure fixed on : (*) From port of: Return fixed on : (2 ) To port of: Duration of fishing operations for : Period No 1 / 8 ( 2 ) from ../../.... to ../../.... ( 3 ) Period No 2 / 8 ( 2 ) from ../../.... to ../../.... ( 3 ) Period No 3 / 8 ( 2 ) from ../../.... to ../../.... ( 3 ) Period No 4 / 8 ( 2 ) from to ../../.... ( 3 ) Period No 5 / 8 ( 2 ) from ../../.... to ../../.... ( 3 ) Period No 6 / 8 ( 2 ) from ../../.... to ../../.... ( 3 ) Period No 7 / 8 ( 2 ) from ../../.-... to ../../.... ( 3 ) Period No 8 / 8 ( 2 ) from ../../.... to ../../.... ( 3 ) (') According to Article 2 of Regulation (EEC) No 1955 / 88 (OJ No L 171 , 4 . 7 . 1988 , p. 1 ). ( 2 ) In the column relating to the vessel in question , please indicate for each quarterly period forecast either the figure 1 , if the vessel operates during the whole period , or the fraction of the quarter corresponding to the length of intended operations , according to Article 5 of Regulation (EEC) No 1955 / 88 . ( 3 ) Do not omit to write in the corresponding dates at the beginning and the end of each intended period, calculated in accordance with Article 5 of Regulation (EEC) No 1955 / 88 . (') Mark the appropriate box . 4 . 7 . 88 Official Journal of the European Communities No L 171 / 15 3.3.2 . Intended catches To be filled out for each vessel . Name of vessel : Regristration No : Duration Species caught of operations (No of days ) ( 2 ) Fishing zones ( 3 ) Name ( 4 ) Intended catches ( in tonnes ) Intended landing port Period No 1 / 8 0 ) Period No 2 / 80 ) Period No 3 / 8 0 ) Period No 4 / 8 (*) Period No 5 / 8 ( ») Period No 6 / 8 ( ») Period No 7 / 80 ) Period No 8 / 8 ( ! ) (*) According to the period(s ) set out in point 3.3.1 of this form . ( 2 ) As laid down in Article 2.1 of Regulation (EEC) No 1955 / 88 (OJ No L 171 , 4 . 7 . 1988 , p. 1 ). ( 3 ) Indicate the ICES or NAFO divisions . For other maritime regions , please use the references laid down by the competent national or international authorities . ( 4 ) Indicate the species' usual names and in brackets , their scientific names . Please underline the principal species . Remarks : No L 171 / 16 Official Journal of the European Communities 4 . 7 . 88 4 . PARTICULARS OF VESSEL S To be completed for each vessel fitted out by the joint venture 4.1 . Identification of vessel  Name of vessel ( in block letters ):  Call sign :  Registration number :  Port of registry :  Customary port of operations :  Type of vessel ( ISSCFV code): 4.2 . Main technical particulars  Length (between perpendiculars ):   Gross tonnage ( ) ('): g" Engine power ( kw): .... Capacity of hold : Date of commissioning: 4.3 . Ownership of the vessel Is the vessel chartered? YES NO If yes , give the name of the charterer : Owner(s ): 4.4 . Previous activities of vessel  Usual area of activity ( 2 ):  Most recent area of activity ( 2 ): from to (') Specify the method of calculation used (London Convention / Oslo Convention / other methods). ( 2 ) Specify the ICES or NAFO divisions . For other maritime areas , give the names used by the competent national and / or international authorities . No L 171 / 174 . 7 . 88 Official Journal of the European Communities  Type of fishing usually practised ('):  Fishing gear generally used ( 2 ):  Main species caught and average landings during the year preceeding the submission of this application : Fishing zone Species Catch volume ( tonnes ) Landings ( initial sale ) (tonnes )  Remarks : (!) Enter the code corresponding to the vessel's principal activity , in accordance with the International Standard Statistical Classification of Fishing Vessels ( 1SSCFV). ( 2 ) Enter the appropriate code , in accordance with the International Standard Statistical Classification of Fishing Gear ( ISSCFG ). class="page"> 4 . 7 . 88 Official Journal of the European Communities NoL 171 / 19 ANNEX II PAYMENT APPLICATION RELATING TO A JOINT VENTURE (To be completed by Member State in duplicate ) Project No (^ Period No ( 2 ): ( / ) In respect of the joint venture project submitted by ( 3 ): ( address ), the ( name of authority ): hereby certifies that : 1 . For the period ( 2 ): No : / ... . from to . . / . . / YES NO2 . (Delete as appropriate )  The fishing operations were carried out as described in the attached periodic report ( 4 ):  The present payment application covers the final three-month period as referred to in Article 5 of Commission Regulation (EEC ) No 1955 / 88 ( s ) and all fishing operations were carried out as described in the enclosed final report on activities as provided for in Title III of that Regulation ( 4 ): 3 . The national financial contribution granted by the following authorities :  (name of the central authority ):  (name of regional / local authority ): the total amount being ECU was paid on . to account No 4 . The Community financial contribution requested is : ECU No L 171 /20 Official Journal of the European Communities 4 . 7 . 88 5 . The necessary checks have been carried out in accordance with the procedures previously notified to the Commission . and confirms that : 1 . The abovementioned national financial contribution will if necessary be adjusted so that the amount actually paid falls within the limits set by the Community rules . 2 . The authority responsible for transmission of supporting documents is : Contact department : Responsible official : . Telephone No : ... Telex : Date:; ¢ ¢ ¢ ¢ Signature : Stamp ') Enter the project number given on the acknowledgement sent by the Commission when the aid application was received . 2 ) Indicate firstly the number of the three-month period and secondly the number of three-month periods as specified in point 3.3.1 of the aid application . 3 ) Give the name of the principal applicant . 4 ) Mark the appropriate box . s ) OJ No L 171 , 4 . 7 . 1988 , p. 1 . 4 . 7 . 88 Official Journal of the European Communities No L 171 / 21 PAYMENT APPLICATION (To be completed in duplicate , typewritten or in block capitals , for each payment application ) Project No ( J ): Period No ( 2 ): ( / ) Provide all the information required and enclose copies of all documents requested or needed for assessment of the application . IMPORTANT REMINDER Where this payment request is a first request , and if at the submission of the request for Community aid (Annex 1 ), a copy of the authorizations governing the activities of the joint ventures in question issued by the third maritime State(s ) was not sent , a copy of these authorizations should be attached . The joint venture between the following Community shipowner(s ):  Name/ business name :  Name/ business name : and the following natural / legal person(s ):  Name/ business name and nationality :  Name/ business name and nationality : has resulted in the catching processing marketing ( 3 ) of fishery resources of the following non-member country / countries : during the period to  (Name/ Registration No) .  (Name/ Registration No) . of .. of .. grt grt These operations were carried as specified in this payment application . The undersigned : No L 171 / 22 Official Journal of the European Communities 4 . 7 , 88  declare(s ) that he / they has / have taken note of Council Regulation (EEC ) No 4028 / 86 ( 4 ), and in particular Articles 18 to 21 thereof, and of Commission Regulation (EEC ) No 1955 / 88 ( s ), and  declare(s ) on his / their honour that the information given in this document and the Annexes thereto is accurate . , ( date )Done at .. Name and signature of applicant(s ) (') Enter the project number shown on the acknowledgement sent by the Commission when the aid application was made . ( 2 ) Indicate firstly the number of the three-month period and secondly the number of three-month periods as specified in point 3.3.1 of the aid application . ( 3 ) Delete as appropriate . ( «) OJ No L 376 , 31 . 12 . 1986 , p. 7 . ( 5 ) OJ No L 171 , 4 . 7 . 1988 , p. 1 . 4 . 7 . 88 Official Journal of the European Communities No L 171 /23 1 . PARTICULARS OF APPLICANT S) (M l.l . Applicant ( 2 )  Name or business name :  Street and number or post office box ( 3 ):  Postal code and locality :  Telephone No: Telex:  Main activity of applicant :  Legal form :  Date of establishment (companies only ): L.2 . Producers' organization, cooperative or other body representing applicant ( 4 )  Business name : Street and number or post office box : Postal code and locality : Telephone No: Telex : Contact official : Legal form: 1.3 , Applicant's bank or other agency through which payments may be made  Name or business name:  Branch or subsidiary office :  Street and number or post office box:  Postal code and locality :  Applicant's account number ( 5 ): (') If additional information or supporting documents are enclosed, tick the box next to the heading, enter the heading number on the document and enclose the documents in heading order. ( 2 ) The applicant is the Community shipowner with ultimate financial responsibility for the project . If there is more than one applicant enter ail surnames and first names in decreasing order of responsibility . ( 3 ) (Very important ) Give one address only even if there is more than one applicant . ( 4 ) If the applicant deems it necessary to name a representative the latter shall be held to be empowered to receive and convey communications in connection with examination of the project. ( 5 ) (Very important ) If there are a number of applicants , give the number of a single account opened in their names. Official Journal of the European Communities 4 . 7 . 88No L 171 / 24 2 . PERIODIC REPORT ON ACTIVITIES 1 Period No: . From : to , 1 . Please enclose a copy of the profit and loss and operating accounts for the activities undertaken in the quarter in question . 2 . Using the information entered on the various official documents required in connection with fishing and landing/ transhipment operations , copies of which must be enclosed , complete the following summary tables : ( ! ) from toSUMMARY TABLES FOR PERIOD No A. Vessels' activities Name of vessel Registration No Departed from : on ../ ../ .... 0 ) Returned to : on ( 2 ) Main fishing zone Number of days of fishing ( 3 ) Rest period(s ) at Number of days ' ( 4 ) ( 1 ) Enter the name of, and the date of departure from , the last port of fitting out for the period concerned . ( 2 ) Enter the name of, and the date of return to , the last port of landing for the period concerned . ( 3 ) Give the number of actual fishing days . ( i ) Reminder: rest periods may not exceed 27 days per three-month period , except where this can be shown to have been unavoidable . (') Show firstly the number of the three-month period concerned and secondly the number of three-month periods as specified in point 3.3.1 of the aid application . B. Fi sh in g op er at io ns an d ca tch es (') 4 . 7 . 88 N am e an d Re gi str at io n nu m be ro ft he ve sse l: C om m on na m e of th e sp ec ies ca ug ht (a ) Sc ie nt if ic n a m e Fi sh in g z o n e (b ) Fi sh in g ti m e (in ho ur s) Fi sh in g ge ar us ed (c ) C at ch es (to nn es ) H ou rly yi eld s (9 ) = (8 )/ (4 ) K ep to n bo ar d (d ) D is ca rd ed (d ) To ta l (d ) (8 ) = (6 ) + (7 ) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (8 ) (9 ) C om m er ci al sp ec ie s Se co nd ar y sp ec ie s - T ot al ca tc h : I Official Journal of the European Communities (a ) U nd er lin e ta rg et sp ec ies . (b ) Ge og ra ph ica ll im its as sh ow n on na ut ica lc ha rt en clo se d he re wi th . (c ) In se rt th e co de let ter su se d in th e In ter na tio na lS tan da rd St ati sti ca lC las sif ica tio n of Fi sh in g Ge ar (IS SC FG ). (d ) No L 171 / 25 (*) To be co m pl ete d fo re ac h ve ss el fit ted ou tb y th e jo in tv en tu re . C. La nd in gs /t ra ns hi pm en ts (M No L 171 / 26 N am e an d Re gi str at io n nu m be ro ft he ve sse l: La nd in gs /t ra ns hi pm en ts Sa le s ( ¢ ) N am e of sp ec ie s P re se nt at io n of pr od uc ts (a ) R ea l w ei gh t (k g) C on ve rs io n co ef fi ci en t Li ve w ei gh t (k g) (5 ) = (4 ) x (3 ) Pr ice pe r kg (* ) (N at io na lc ur re nc y) T ot al va lu e of la nd in gs (N at io na lc ur re nc y) (7 ) = (6 ) x (3 ) D es tin at io n of la nd in gs Ty pe of fin al Co ns um er pr oc es sin g m ar ke rs ) (b ) (C ou nt ry ) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) Official Journal of the European Communities (* ) To be co m pl ete d on ly if th e re qu ire d da ta ar e av ail ab le . (a) Fo llo w the ins tru cti on sc on cer nin gt he Eu rop ean Co mm un itie sl an din g/ tra nsh ipm en td ecl ara tio n: GU T for gu ttin g, HE AD for he ad ing ,F IL LE T for fill eti ng ,W HO LE for wh ole fis h. (b) Sta te wh eth er the pro du cts wi ll be co nsu me di nt he fre sh or pro ces sed sta te an d, in the lat ter cas e, in wh at for m (fr oz en /d eep -fr oz en /p res erv ed /p rep are d/ sm ok ed /s alt ed /d rie d/ oil /fl ou r/o the r). 4 . 7 . 88 (*) To be co m pl ete d fo re ac h ve sse lf itt ed ou tb y th e jo in tv en tu re . 4 . 7 . 88 Official Journal of the European Communities No L 171 / 27 ANNEX III FINAL REPORT ON ACTIVITIES (' (To be completed by the applicant in duplicate , typewritten or in block capitals ) Project No : 2 The joint venture between the following Community shipowner(s ):  Name / business name :  Name/ business name: and the following natural / legal person(s):  Name / business name and nationality :  Name/ business name and nationality : has resulted in the catching ( 3 ) processing marketing of fishery resources of the following non-member contry / countries : toduring the period by the following vessel(s ) flying a Community flag :  Name/ Registration No:  Name/ Registration No: .. of .. of . grt . grt These operations were carried as specified in this final report on activities .  The undersigned declare(s ) that he / they has / have taken note of Council Regulation (EEC) No 4028 / 86 ( 4 ), and in particular Articles 18 to 21 thereof, and of Commission Regulation (EEC ) No 1955 / 88 ( 5 ), and  The undersigned declare(s ) on his / their honour that the information given in this document and the Annexes thereto is accurate . (date )Done at . Name and signature of applicant(s) (') ( Important) This report must be enclosed with the payment application for the final three-month period and must reach the Commission within two months of the completion of fishing operations . ( 2 ) Enter the project number shown on the acknowledgement sent by the Commission when the aid application was made . ( 3 ) Delete as appropriate . (&lt;) OJ No L 376 , 31 . 12 . 1986 , p. 7 . ( 5 ) OJ No L 171 , 4 . 7 . 1988 , p. 1 . No L 171 / 28 Official Journal of the European Communities 4 . 7 . 88 FINAL REPORT ON ACTIVITTIES OF JOINT VENTURE Project No: 1 . Report on joint venture activities  Please enclose a copy of the profit and loss and operating accounts for overall activities undertaken during the period which has passed since the submission of the application for Community financial aid .  Provide a detailed report on how the joint venture has operated in the period from submission of the application for financial assistance from the Community . Pay particular attention to the extent to which the aims of the venture have been achieved .  Outline the longer-term potential and aims of the joint venture . 2 . Technical report on fishing operations  Summarize the terms of access to fisheries resources and the nature of the fishing/processing/marketing operations.  Using the information given in the various official documents required for fishing and landing / transhipment operations , copies of which were enclosed with the periodic report(s ) already submitted ( 1 ), consolidate the information given in Tables A and B of the said report(s). (') See Annex II . 2 .